In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 452-749; to the Court of Appeal, Fourth Circuit, No. 2009-K-0622.
Granted in part. The victim’s mother’s mental health records are admissible only: (1) if the victim’s mother testifies at trial and (2) if, in the opinion of the trial court, the medical records at issue are relevant *567as to an investigation of or prosecution for child abuse. See La. C.E. art. 510(C)(2)(f).